Order entered August 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01658-CV

                               SULMA GONZALES, Appellant

                                                V.

          THE DALLAS COUNTY APPRAISAL DISTRICT, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09665

                                            ORDER
       Before the Court is appellant’s August 7, 2014 “Motion to Appoint a Pro-Bono Appeal
Attorney and for a Humanitarian Assistance for the Sake of Justice, In the Alternative, Motion
for Extension of Time” and appellees’ response in opposition. This Court does not appoint
counsel. Accordingly, we DENY appellant’s motion to the extent she requests appointment of
counsel and humanitarian assistance.
       With respect to appellant’s request for alternative relief, this is her second request for an
extension of time to file her brief. We GRANT appellant’s request for an extension of time.
Appellant shall file her brief on or before SEPTEMBER 18, 2014. We caution appellant that
failure to file her brief on or before SEPTEMBER 18, 2014 may result in dismissal of her
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1) & 42.3(b).
                                                      /s/    ADA BROWN
                                                             JUSTICE